Citation Nr: 1138014	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-43 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to April 1964 and from May 1968 to July 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2011, the Veteran presented testimony before the undersigned Veterans Law Judge at a Travel Board hearing held at the Las Vegas RO.  A transcript of the hearing is in the claims file.  


FINDING OF FACT

An acquired psychiatric disorder was neither incurred in service nor manifested within one year following the Veteran's discharge from active service, and no current psychiatric disorder is etiologically related to his active service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by active service, nor may the incurrence or aggravation of a psychotic disorder during such service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a psychiatric disorder.  The Board will initially consider certain preliminary matters and will then address the legal criteria and the facts of the case at hand. 

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a)  requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the present case, full VCAA notice was provided to the Veteran in October 2008, prior to the initial adjudication of the claim.  

The Board finds that VA has complied with its duty to assist the Veteran in the development of the claim.  In this regard, the Board notes that service treatment records (STRs), and VA and private medical records have been associated with the claims folders.  Social Security Administration (SSA) records were sought but that agency responded in February 2011 that there were no disability records to be obtained as the Veteran receives SSA benefits based on age not disability.

The Veteran was provided with VA mental health examination during the course of the appeal.  This examination was adequate.  The examiner did not review the claims folder but he accepted the Veteran's version of the incidents in service and rendered an opinion based on that report.  

Accordingly, the Board will address the merits of the claim.

Legal Principles 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis 

The Veteran contends that he has psychiatric disability as a result of his second period of service.  Through testimony and written statements, he has related that he and his first wife had a child in December 1967.  His wife was reportedly suffering from schizophrenia and he was told that the baby would not be released to her.  She recovered enough to come home and be reunited with her family but the Veteran was almost simultaneously recalled to active duty, receiving his notice in April 1968.  The Veteran had to move her to her parents' home in Oregon.  She moved in with her parents, brothers and sisters and the Veteran returned to active duty in May 1968.  While he was at Fort Lewis, Washington, he received legal notice that the family was seeking to have his wife committed to a State Hospital.  He contacted his captain and his chaplain and to request a compassionate reassignment.  He recalled this was a time when many people were trying to avoid going to Vietnam and people were essentially suspicious of requests for reassignment which would allow them to avoid service in Vietnam.  His story was eventually verified through the Red Cross and he was discharged from active duty with a hardship discharge in July 1968 and transferred to the reserves.  He states that he always had a fear that the authorities could change this arrangement and send him away from his wife and child at any time.  He reports that he has nightmares about being recalled to active duty and sent to Vietnam.  He stated that a Lieutenant in his former unit was killed in Vietnam and this disturbed him.  He also stated that when he applied for hearing loss disability from VA (in 1975) his nightmares about being called back to Vietnam started.  

STR's show no complaints or findings suggestive of mental health problems.  The service separation examination dated in July 1968 reflects normal psychiatric clinical examination.  He denied nervous trouble, depression or excessive worry, frequent trouble sleeping or nightmares.  

Although the Veteran's complete service personnel records (SPRs) are not of record, the Board notes that he was discharged after two months of service in 1968 and his son was born in December 1967.  His DD 214 reflects that in July 1968 he was released from active duty and returned to the Army reserves to complete his remaining service obligation of 11 months.  Under the circumstances, the Board accepts that the Veteran was provided a hardship transfer due to the circumstances described.  

In August 2007 the Veteran was referred to VA Mental Health Clinic (MHC), having recently established care with the local VA health center.  The Veteran reported depression due to the events in service surrounding his wife and child and his discharge in 1968.  He reported that he was being outfitted for Vietnam and that his unit was issued "green underwear...boots."  He emphasized that he was given his hardship discharge within days of shipping out.  One member of his unit was killed in action.  He felt bad when he received a letter about 15 years after discharge inviting him to a reunion since he did not go into combat.  He remembered the feelings he had when he told his comrades he was leaving and they had to go to Vietnam.   Following examination, the examiner diagnosed depressive disorder NOS.  

The VA treatment records dated from August 2007 to May 2011, are replete with reference to depressive disorder.  The Veteran has routinely reported that his depression is related to the aforementioned incidents in service.  

The Veteran underwent VA examination in October 2007.  The examiner did not review the claims folder but did accept the Veteran's version of events.  He noted the Veteran's history of drinking excessively during the 1980's.  Following interview of the Veteran and mental status examination, the examiner diagnosed Major Depressive Disorder and Alcohol abuse and dependence in remission.  The examiner reported that the symptoms had been worse the last several months because memories from his time in active duty have come up more, e.g., when he was called to active duty and with a new baby at home and his wife being hospitalized.  

The Veteran has a current psychiatric disability.  Thus, the question properly before the Board is whether the Veteran has a psychiatric disorder that is etiologically related to his service, and specifically to the incident described by the Veteran.  For the reasons below, the Board finds he does not. 

The evidence does not show psychosis in service or manifested to any degree within the first year after discharge from service, so presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted.

The Veteran is diagnosed beginning in August 2007 with major depressive disorder.  As to the diagnosis as to alcohol use and abuse, this disability was noted to be in remission, and the record does not otherwise show any current alcohol abuse during the pendency of this claim.  The VA examiner in October 2007 stated the Veteran's current depressive symptoms were "worse the last several months because memories from his time in active duty."  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991). 

However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  In this case, the Board finds the opinion of the VA examiner cited above to be insufficient as evidence supporting a grant of service connection. 

The examiner frankly stated that his opinion was based on the Veteran's own account of his symptoms.  However, the statements of medical professionals concerning a veteran's medical history related by the veteran as to remote events are of inherently less value than contemporaneous clinical records.  Harder v. Brown, 5 Vet. App. 183, 188 (1993).  In this case, the Veteran's STR include a self-reported report of medical history July 1968, contemporaneous to the Veteran's separation, in which the Veteran denied history of depression or nervous trouble, and the corresponding Report of Medical Examination noted clinical psychiatric evaluation as "normal."  Thereafter, the record is completely silent in regard to any psychiatric disorder until August 2007.  

The Veteran has asserted that he has had depressive symptoms since service.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, the Veteran's account of symptoms since July 1968 is not credible because the Veteran himself is not a credible reporter.  In his separation report he denied any relevant problems.  The Board notes at this point that there is no objective evidence of psychiatric problems from the time of the Veteran's discharge from the service in July 1968 until he was treated by VA in August 2007, 39 years later.  Generally, the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board recognizes in this regard that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  However, when combined with the evidence discussed above that shows the Veteran's lack of credibility, the passage of 39 years between discharge from service and the first objective documentation is additional evidence against the claim.  Moreover, as to his current wife's statements submitted in connection with this claim, the Board notes that they are not probative as to the continuity of symptoms, since she has not indicated that she knew the Veteran during the time of the incident or shortly thereafter.  On the contrary, records indicate they were married in 1981.

In sum, the Board has found the Veteran's current psychiatric disorder, generally diagnosed as major depressive disorder, was not present until more than one year after his discharge from service and is not etiologically related to active service.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.  Accordingly, the criteria for service connection are not met and the claim must be denied.  


ORDER

Service connection for an acquired psychiatric disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


